Citation Nr: 0800933	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  00-23 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1972 to 
November 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the veteran's claim.


FINDINGS OF FACT

1.  The veteran is homeless, has not worked since 2003 due to 
non-service connected disabilities, and his only income is 
$40 every two weeks from welfare.

2. The veteran's disability picture permanently precludes him 
from engaging in all forms of substantially gainful 
employment consistent with his age, education, and work 
experience.


CONCLUSION OF LAW

The requirements for permanent and total disability rating 
for pension purposes are met.  38 U.S.C.A. §§ 1502, 1521, 
5103(a), 5103A (West 2002), 38 C.F.R. §§ 3.321(b)(2), 3.340, 
3.342, 4.15, 4.16, 4.17 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends he is entitled to a permanent and total 
disability rating for pension purposes.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Here, the Board 
is granting the veteran's request for a permanent and total 
disability rating for pension purposes.  Thus, no further 
discussion of the VCAA is required.

Permanent and Total Disability Rating

Pension shall be paid to each veteran of a period of war who 
meets the service requirements and who is permanently and 
totally disabled because of a nonservice- connected 
disability which is not the result of the veteran's willful 
misconduct.  A finding of permanent and total disability for 
pension purposes can be established under VA regulations by 
'objective' and 'subjective' standards.  See Brown v. 
Derwinski, 2 Vet. App. 444, 446 (1992); see also Talley v. 
Derwinski, 2 Vet. App. 282 (1992). 
 
Permanent and total disability may be shown in two ways:  (1) 
the veteran must be unemployable as a result of a lifetime 
disability (the 'subjective' standard which is based on the 
disabilities, age, occupational background, and other related 
factors of the individual veteran whose claim is being 
adjudicated) or, (2) even if not unemployable, if the veteran 
suffers from a lifetime disability which would render it 
impossible for the average person with the same disability to 
follow a substantially gainful occupation (the 'objective' 
standard which is based on the percentage ratings assigned 
for each disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4 (Ratings Schedule)).  Brown, 
supra, at 446.  The 'objective' standard requires 
demonstration of specific minimum percentage ratings and the 
permanence of those percentage ratings for pension purposes.  
38 C.F.R. §§ 4.16(a), 4.17. 
 
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16. 
 
All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled.  For the 
purpose of pension, the permanence of the percentage 
requirements of § 4.16 is a requisite. 
 
When the percentage requirements are met, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability will be assigned if the 
veteran is found to be unable to secure and follow 
substantially gainful employment by reason of such 
disability.  38 C.F.R. § 4.17.  If a permanent and total 
disability rating is not warranted under the 'objective' 
standard and the veteran is unemployable, VA should consider 
the issue of entitlement to a permanent and total disability 
rating on an extra-schedular basis.  See Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992). 
 
VA regulations 38 C.F.R. §§ 3.321(b)(2) and 4.17(b) require 
that a veteran be 'unemployable' before consideration of 
extraschedular entitlement to pension benefits.  
Consideration must be given to the veteran's disabilities, 
age, occupational background, and other related factors.  The 
significant issue is whether the veteran is capable of 
performing the physical and mental acts required of 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Marginal employment, 
odd-job employment, and employment at half the usual 
remuneration, however, is not incompatible with a 
determination of unemployability if the restriction to 
securing or retaining better employment is due to disability.  
38 C.F.R. § 4.17(a). 
 
While the veteran's disabilities fail to meets the minimum 
schedular rating for consideration of a nonservice-connected 
pension, the Board finds that the evidence reflects that the 
veteran is unable to secure and follow substantially gainful 
employment by reason of his nonservice-connected 
disabilities.

In April 2006, the veteran told a VA examiner that he had 
been homeless for about a year.  His only source of income is 
the $40 he gets every two weeks from welfare.  He had not 
worked since 2003.  In response to the employment 
questionnaire sent to the veteran by VA, the veteran stated 
in October 2006 that he had not worked enough to fill out the 
form.  He stated that, although he cut hair at one time, he 
was not a licensed barber and instead worked in homes and on 
the streets.  He is unable to cut hair for more than four or 
five clients since his arms and hands bother him.  He 
explained that he cannot walk more than two miles, which the 
Board notes would seriously affect his ability to cut hair in 
homes or neighborhoods other than his own.  The Board notes 
that the veteran is competent to testify as to symptoms he 
experiences.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).

The Board finds that the veteran is unable to secure and 
follow substantially gainful employment by reason of his 
nonservice-connected disabilities.  It is clear that the 
combination of problems created by the veteran's medical 
problems, particularly his wrist disability and back 
disability, preclude him from working at this stage of his 
life.  His physical disabilities render him unable to perform 
any meaningful work activity.  Resolving the benefit of the 
doubt in the veteran's favor, the Board finds that the 
veteran is entitled to a permanent and total disability 
evaluation for pension purposes. 


ORDER

A permanent and total disability evaluation for nonservice-
connected disability pension purposes is granted, subject to 
regulations governing the award of monetary benefits.



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


